Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1-25 have been examined in this application. This communication is the
first action on the merits. Information Disclosure Statement (IDS) filed on 11/4/2019 and 11/30/2020 has been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-19 are directed to a system for resource allocation for smart parking, Claims 20-22 is directed to a method for resource allocation for smart parking, and Claims 23-25 is directed to an article of manufacture for resource allocation for smart parking.
Claim 1 recites a system for resource allocation for smart parking, Claim 20 recites a method for resource allocation for smart parking and Claim 23 recites an article of manufacture for resource allocation for smart parking, which include detecting arrival of at least a particular user in a group of a plurality of users competing for designated resources of a system; solving a resource allocation optimization problem that considers individualized characteristics of user resource allocation requests of respective ones of the users to obtain potential assignments of respective ones of the 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field smart parking. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processing device”, “processor”, “memory”, “system”, “computer program product”, “non-transitory processor-readable storage medium”, “program code” and “software programs”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving arrival data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306 ; Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-19, 21-22 and 24-25 recite the additional elements look ahead function comprising social welfare function that is computed using a demand function; a reward function, dynamic pricing, performance measure; repeating the steps of detecting arrival, solving a resource allocation optimization problem, updating game model parameters, updating a specified look-ahead function, and assigning the particular user; specifying computational variables such as N users, N vehicles, M facilities, etc.;  assigning the particular user to a resources based on a difference between an updated value of the look-ahead function and a previous value of the look-ahead function comprises assigning the particular user to a particular one of the M parking facilities having at least one available parking space in a manner that maximizes an increase in the updated value of the look-ahead function relative to the previous value of the look-ahead function; resource allocation optimization problem comprising a travel time and a walking time; resource allocation optimization problem comprising a linear optimization problem; game model parameters comprise a probability that user selects parking facility; users are separated into first and second subsets of users; probability is determined in accordance with a multinomial logit model; game model parameters comprise parking requests for parking facility that are received during a time interval; utilizing Poisson distribution; demand function is determined based at least in part on an aggregate arrival rate for the system comprising the resources and a probability that a user will join the group of users and eventually receive the designated reward; dynamic pricing of the resources is determined for a user n and a parking facility m by calculating a queue-joining threshold for parking facility m that maximizes a difference between (i) the reward function as a function of resource price and (ii) a rate at which delay is incurred for user n as a function of resource price; performance measure for the system comprises a system cost determined as a function of occupancies of respective ones of a plurality of parking facilities; social welfare measure is based at least in part on cruising times for which respective ones of the users are driving respective vehicles in searching for an available parking space; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 20 and 23.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15 -25  are rejected under 35 U.S.C. 103 as being unpatentable over Cassandras et al., US Publication No. 20140149153 A1 [hereinafter Cassandras], in view of  Boucherie et al., Boucherie et al., Markov Decision Processes in Practice, International Series in Operations Research and Management Science, Springer, Volume 248, 2017 [hereinafter Boucherie]. 
Regarding Claim 1, 
Cassandras teaches
An apparatus comprising: at least one processing device comprising a processor coupled to a memory;  said at least one processing device being configured: to detect arrival of at least a particular user in a group of a plurality of users competing for designated resources of a system; (Cassandras Par. 14-“The system and method include an allocation center that is structured and arranged to collect user requests over a pre -determined period of time and to make therefrom an allocation of the available parking resources at decision points in time, seeking to optimize a combination of driver-specific and system-wide objectives. The allocation center is further adapted to assign and to transmit an assigned parking space to each discrete user in real time.; Par. 27-“A “smart parking” system will be described referring to FIG. 1. The system 10 includes a Driver Request Processing Center (DRPC) 12, a Parking Resource Management Center (PRMC) 14, and a Smart Parking Allocation Center (SPAC) 16, which are electronically coupled via at least one network 30, e.g., the World Wide Web, the Internet, a wide area network (WAN), a local area network (LAN), and so forth. Preferably, each of the DRPC 12, PRMC 14, and SPAC 16 includes a processing device having a data storage capability, e.g., RAM and ROM, an input/output capability, and a communication capability.”; Par. 28-“The DRPC 12 is structured and arranged to collect and store parking driver requests and to track in real-time geographic positional data on each user. To that end, the DRPC includes a processing/communication device 21 for communicating with the users 20 and with the SPAC 16; data storage for storing geographic positional data 22; data storage for storing user specific data 23; and data storage for storing user requests/acceptances”)
responsive to the detected arrival, to solve a resource allocation optimization problem that considers individualized characteristics of user resource allocation requests of respective ones of the users to obtain potential assignments of respective ones of the users to respective ones of the resources; (Cassandras Abstract-“ The system assigns and reserves an optimal resource (parking space) for a discrete user based on the user's objective function that combines proximity to destination with parking cost, while also ensuring that the overall parking capacity is efficiently utilized. The solution of each Mixed Integer Linear Program (MILP) is an optimal allocation based on current state information and subject to random events such as new user requests or parking spaces becoming available.”; Par. 13-“ A system and a method for allocating available parking resources to a multiplicity of users, i.e., drivers, are disclosed. The system and method begin with a user request that is accompanied by at least two user-specified requirements: a constraint (upper bound) on acceptable parking cost and a constraint (upper bound) on a desired walking distance between the parking spot and the user's actual destination.”)
to update one or more …model parameters based at least in part on the solution to the resource allocation optimization problem; (Cassandras Par. 14-“The system and method include an allocation center that is structured and arranged to collect user requests over a pre-determined period of time and to make therefrom an allocation of the available parking resources at decision points in time, seeking to optimize a combination of driver-specific and system-wide objectives. The allocation center is further adapted to assign and to transmit an assigned parking space to each discrete user in real time. "; Par. 12-"It would also be desirable that the allocation center evaluates options and determines the optimal parking spot that satisfies both cost and walking distance constraints. Preferably, this is done dynamically and in real-time so that during subsequent allocation periods, a better parking spot can be identified if it comes available.”)
and to assign the particular user to a particular one of the resources ... (Cassandras Par. 44-“ In order to fully specify Ωi(k), we further define
Γ(k)={j:p j(k)≠−1,j=1, . . . ,N}  EQN. (7)
to be the set of free and reserved resources at the kth decision time and set
Ωi(k)={j:M ij(k)≦M i ,D i ,j∈Γ(k)}  EQN. (8)
in which, for simplicity, Mij(k) is used instead of Mij(ri(k),tij(k)). It should be noted that this set allows the system 10 to allocate to user i any resource j∈Ωi(k) that satisfies the user's requirements even if the resource j is currently reserved by another user 20, which is to say that pj(k)=m≠i. Consequently, resource j can be dynamically re-allocated to a different user 20 at each decision point until pj(k)=−1, which connotes that the resource 13 has become physically occupied by a discrete user 20 and is no longer vacant or empty.”)
Cassandra discloses allocation modeling and the feature is expounded upon by teachings in Boucherie:
to update one or more “game model” parameters; (Boucherie Section 1.5.1-“ Someone puts n+1 closed boxes in random order in front of you. One of these boxes contains a devil’s penny and the other n boxes contain given dollar amounts a1, . . . ,an. You may open as many boxes as you wish, but they must be opened one by one. You can keep the money from the boxes you have opened as long as you have not opened the box with the devil’s penny. Once you open this box, the game is over and you lose all the money gathered so far. What is an optimal stopping rule when you want to maximize the expected value of your gain?”; Also Sections 1.5.2 ; 1.53)
to update a specified look-ahead function based at least in part on the one or more updated game model parameters; (Boucherie Section 1.5.1-“ To analyze the one-stage-look-ahead rule, let for any state s = (k,b1, . . . ,bk) the random variable D(s) denote the amount by which your current gain G = A−Σkj=1 bj would change when you would decide to open one other box when you are in state s.”; Also Sections 1.5.2 ; 1.53)
and to assign the particular user to a particular one of the resources “based at least in part on a difference between an updated value of the look-ahead function and a previous value of the look-ahead function” (Boucherie Section 1.5-“The goal is to find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost. This stopping model can be transformed into an equivalent model with nonnegative costs, see Ross [16]. To do so, let R = supi∈I R(i) and consider the equivalent process in which we pay R at the start, incur a nonnegative cost c(i) when choosing action a = 0 in state i and incur the nonnegative terminal cost of R−R(i) when stopping in state i, where the process moves on to state j with probability pi j when action a = 1 is chosen in state i. In the equivalent model all costs are nonnegative so that results from the theory of negative dynamic programming apply. For the transformed process, let V (i) be the minimum expected total cost over an unbounded planning horizon when the process starts in state i and all conceivable policies are considered.; In Table 1.2 we give for several values of b the expected net gain under the onestage- look-ahead rule (OSLA) and the maximum expected net gain under the optimal rule. Also, we give the expected gain under the one-stage-look-ahead rule that prescribes stopping in the states (i0, i1) with i0 < 1.5i1 rather than i0 ≤ 1.5i1. It is remarkable how good the one-stage-look-ahead-rules perform, where OSLA< is slightly better than OSLA.; Sec. 1.5.1-“ To analyze the one-stage-look-ahead rule, let for any state s = (k,b1, . . . ,bk) the random variable D(s) denote the amount by which your current gain G = A−Σkj=1 bj would change when you would decide to open one other box when you are in state s.”; Also See Sections 1.5.2 ; 1.5.3)


Cassandras and Boucherie are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras to improve upon the modeling solutions, as taught by Boucherie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras with the motivation of find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost (Boucherie Section 1.5).

Regarding Claim 2 and Claim 21 and Claim 24, Cassandra in view of Boucherie teach The apparatus of claim 1 wherein the look-ahead function comprises… and The method of claim 20 wherein the look-ahead function… and The computer program product of claim 23 wherein the look-ahead function comprises…
… a social welfare function that is computed at least in part using: a demand function; a reward function comprising a product of a designated reward and the demand function;  dynamic pricing of the resources; a performance measure for the system that comprises the resources; and a social welfare measure.; (Cassandras Par. 13-“ A system and a method for allocating available parking resources to a multiplicity of users, i.e., drivers, are disclosed. The system and method begin with a user request that is accompanied by at least two user-specified requirements: a constraint (upper bound) on acceptable parking cost [pricing] and a constraint (upper bound) on a desired walking distance [social welfare] between the parking spot and the user's actual destination. "; Par. 61-"In solving problem (P), it is desirable to minimize user costs as defined by EQN. 9 at each decision point. In order to assess the overall system performance over some time interval [0, T], one can define several appropriate metrics evaluated over a total number of users N.sub.T served over this interval, i.e., simulation run length. From the system's point of view, resource utilization [demand] is a performance metric[performance] that can be divided into two parts: u.sub.r(T) is the utilization of resources by reservation, i.e., the fraction of resources that are reserved, and u.sub.p(T) is the utilization by occupancy, i.e., the fraction of resources 13 that are physically occupied by users 20. From the users' point of view, a satisfaction metric [reward] for those users 20 that actually occupy a resource 13 can be defined.”)
Regarding Claim 3, Cassandra in view of Boucherie teach The apparatus of claim 1 wherein detecting arrival of at least a particular user, solving a resource allocation optimization problem, updating one or more game model parameters, updating a specified look-ahead function, and assigning the particular user to a particular one of the resources… stated above.  Cassandras further teaches:
… are repeated for each of one or more additional users in conjunction with the additional user joining the group of users; (Cassandras Par. 82-“ Advantageously, the system and method are dynamic, which means that even though a resource has been reserved for a discrete user (STEP 5c), an as-good-or-better resource may become available (STEP 8) before the user occupies the reserved resource (STEP 9) and, if it does, the SPAC will repeat the allocation process (STEPS 3-6c). The as-good-or-better parking resource may merely benefit the discrete user. For example, a better resource may become available before the user has occupied the reserved resource. The as-good-or-better resource may also benefit more than one user. For example, if the first user's reserved resource is one of multiple alternative feasible resources but is the only feasible resource for a second user, then as a matter of fairness, the resource would be re -allocated to the second user and the first user would receive an as-good-or-better replacement resource.”)
Regarding Claim 4 and Claim 22 and Claim 25, Cassandra in view of Boucherie teach The apparatus of claim 1 … and The method of claim 20 … and The computer program product of claim 23 …
… wherein the particular user comprises a user in a group of N users, n = 1, 2, ..N, the users being associated with respective ones of N vehicles, and the designated resources comprise respective ones of M parking facilities, m =1, 2, ..M, having respective capacities of available parking spaces Cmn. (Cassandras [users]= Par. 17-"Once an allocation and reservation have been made, the dynamic system continues to track availability and driver location to provide users with an opportunity to obtain a better parking spot should one become available before the user reaches the reserved parking spot. "; [vehicles] Par. 19-"The second requirement involves effective wireless communication between vehicles and the allocation center. This is also achievable through existing wireless networks that may be proprietary or part of cellular telephone service providers. "; [facilities] Par. 29-"The PRMC 14 is structured and arranged to collect and store parking information in real-time and, optionally, to transmit parking data for display on one or more strategically-placed variable-message signs (VMS) 17. To that end, the PRMC 14 includes a processing/communication device 25 for communicating with one or more VMS 17, with a plurality of remote gateways 59 that are structured and arranged to store and maintain local parking information collected from a multiplicity of discrete sensors 58 installed in on-street parking spots 19 and/or off-street parking spots 18, and with the SPAC 16; data storage for storing geographical positional data on vacant parking spots 26 within the urban setting(s) served by the system 10, geographical positional data storage 27 for occupied parking spots within the urban setting(s) served by the system 10, and geographical positional data storage 29 for reserved parking spots within the urban setting(s) served by the system 10. ")
Regarding Claim 5, Cassandra in view of Boucherie teach The apparatus of claim 4 … 
… wherein the particular user comprises a most recently arrived user in the group of N users. (Cassandras  Par. 60-"This suggests a time-driven strategy for decision making. Accordingly, after the (k-1)th decision point, the system 10 waits for some duration, .tau.(k), and then makes new allocations to all users 20 that arrived during .tau.(k) and all previous users 20 residing in either the WAIT queue 41 or RESERVE queue 43. Clearly this involves a tradeoff as a large .tau.(k) may eventually yield a lower cost for all users 20 involved, despite forcing a large number of users 20 to remain in the WAIT queue 41 with no assignment, until it is either too late, e.g., because a user 20 has reached his/her destination, or the user 20 has lost patience and searches for resources 13 by himself/herself.. ")
Regarding Claim 6, Cassandra in view of Boucherie teach The apparatus of claim 4 wherein assigning the particular user to a particular one of the resources based at least in part on a difference between an updated value of the look-ahead function and a previous value of the look-ahead function comprises… stated above.
Cassandras teaches
assigning the particular user to a particular one of the M parking facilities having at least one available parking space ... (Cassandras Par. 44-“ In order to fully specify Ωi(k), we further define
Γ(k)={j:p j(k)≠−1,j=1, . . . ,N}  EQN. (7)
to be the set of free and reserved resources at the kth decision time and set
Ωi(k)={j:M ij(k)≦M i ,D i ,j∈Γ(k)}  EQN. (8)
in which, for simplicity, Mij(k) is used instead of Mij(ri(k),tij(k)). It should be noted that this set allows the system 10 to allocate to user i any resource j∈Ωi(k) that satisfies the user's requirements even if the resource j is currently reserved by another user 20, which is to say that pj(k)=m≠i. Consequently, resource j can be dynamically re-allocated to a different user 20 at each decision point until pj(k)=−1, which connotes that the resource 13 has become physically occupied by a discrete user 20 and is no longer vacant or empty.”)
Cassandra discloses allocation modeling and the feature is expounded upon by teachings in Boucherie:
…assigning the particular user to a particular one of the M parking facilities having at least one available parking space “in a manner that maximizes an increase in the updated value of the look-ahead function relative to the previous value of the look-ahead function.” (Boucherie Section 1.5-“ In Table 1.2 we give for several values of b the expected net gain under the onestage- look-ahead rule (OSLA) and the maximum expected net gain under the optimal rule. Also, we give the expected gain under the one-stage-look-ahead rule that prescribes stopping in the states (i0, i1) with i0 < 1.5i1 rather than i0 ≤ 1.5i1. It is remarkable how good the one-stage-look-ahead-rules perform, where OSLA< is slightly better than OSLA.; Sec. 1.5.1-“ To analyze the one-stage-look-ahead rule, let for any state s = (k,b1, . . . ,bk) the random variable D(s) denote the amount by which your current gain G = A−Σkj=1 bj would change when you would decide to open one other box when you are in state s.”; Also See Sections 1.5.2 ; 1.5.3)


Cassandras and Boucherie are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras to improve upon the modeling solutions, as taught by Boucherie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras with the motivation of find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost (Boucherie Section 1.5).

Regarding Claim 7, Cassandra in view of Boucherie teach 
The apparatus of claim 4 wherein the individualized characteristics considered by the resource allocation optimization problem comprise a travel time tnmn for user n to travel from an origin point to parking facility m and a walking time Wnmn for user n to walk from parking facility m to a destination point. (Cassandras Par. 40-“ Accordingly, the constraint D.sub.ij.ltoreq.D.sub.i EQN. (5)  defines a requirement that contributes to the determination of .OMEGA..sub.i(k) by limiting the set of feasible, suitable or potential resources 13 to those that satisfy EQN. 5. If the first requirement is expressed in terms of time rather than in distance, then the constraint is simply rewritten as .parallel.d.sub.i-y.sub.j.parallel./V.ltoreq.D.sub.i, in which V is a given speed parameter, e.g., an average walking speed and the like. "; Par. 41-"The second attribute for each user i is an upper bound constraint on the cost M.sub.i the user 20 is willing to tolerate for reserving and subsequently using a resource 13. The actual cost depends on the specific pricing scheme adopted by the SPAC 16, which can include, for example, a flat fee for reserving a resource, a fee dependent on the total reservation time, and a fee for occupying the resource 13. Advantageously, this approach does not depend on the specific pricing scheme used; however, it is assumed that each user cost is a monotonically non-decreasing function of the total reservation time r.sub.i(k), as well as a function of the traveling time from the user's geographic location at the kth decision time, z.sub.i(k) to a resource location y.sub.j.”)
Regarding Claim 8, Cassandra in view of Boucherie teach 
The apparatus of claim 7 wherein the resource allocation optimization problem comprises a linear optimization problem that utilizes the travel times tnmn and walking times Wnm,  to assign each of the N users to one of the M parking facilities subject to respective capacities of available parking spaces CM. (Cassandras Par. 34-“ Hence, the "smart parking" process is a sequence of Mixed Integer Linear Programming (MILP) problems solved over time at specific decision points and, further, subject to suitably designed fairness constraints."; Par. 48-“ The capacity constraints of EQN. 12 ensure that each resource 13 is occupied by no more than one user 20. The constraints in EQN. 13 guarantee that every user 20 in the RESERVE queue 43 is assigned a resource 13 that is as good as or better than the resource 13 most recently reserved, i.e., q.sub.i(k-1).  Par. 49-“ The allocation problem (P) is a Mixed-Integer Linear Programming (MILP) problem that can be solved using any of several commercially-available software packages”)
Regarding Claim 9, Cassandra in view of Boucherie teach 
The apparatus of claim 8 wherein the linear optimization problem is given by 
    PNG
    media_image1.png
    86
    313
    media_image1.png
    Greyscale
where Xnm, is a binary variable that indicates whether or not user n is assigned to parking facility m, and wherein the linear optimization problem is constrained to assign each of the N users to only one of the M parking facilities.. (Cassandras Par. 47-“ To capture the essence of “smart parking,” the objective of the system 10 is, during each allocation period, to make resource allocations for as many users 20 as possible and, at the same time, to achieve minimum user cost as measured by Jij(k). Defining binary control variables xij as: 
    PNG
    media_image2.png
    301
    742
    media_image2.png
    Greyscale
”)
Regarding Claim 10, Cassandra in view of Boucherie teach The apparatus of claim 4 wherein the one or more game model parameters comprise… 
a probability 
    PNG
    media_image3.png
    42
    37
    media_image3.png
    Greyscale
, that user n selects parking facility m, where 
    PNG
    media_image4.png
    43
    127
    media_image4.png
    Greyscale
. (Cassandras Par. 43-“ Once a pricing scheme is known, the "expectation cost", M.sub.ij(r.sub.i(k),t.sub.ij(k)), can be evaluated assuming that all random variables involved are characterized by known probability distributions. Alternatively, an estimate of M.sub.ij(r.sub.i(k),t.sub.ij(k)) can be computed. Furthermore, comparing M.sub.ij(r.sub.i(k),t.sub.ij(k)) to M.sub.i, leads to the constraint: M.sub.ij(r.sub.i(k),t.sub.ij(k)).ltoreq.M.sub.i, EQN. (6) 
which defines a second requirement that contributes to the determination of .OMEGA..sub.i(k) by limiting the set of feasible, suitable or possible resources 13 only to those resources 13 that satisfy EQN. 6.”)
Regarding Claim 11, Cassandra in view of Boucherie teach 
The apparatus of claim 10 wherein the N users are separated into first and second subsets of users, with the first subset being those users that are already assigned to one of the M parking facilities, with probability 
    PNG
    media_image5.png
    35
    157
    media_image5.png
    Greyscale
, and the second subset being those users that are not yet assigned to one of the M parking facilities, with probability 
    PNG
    media_image6.png
    44
    234
    media_image6.png
    Greyscale
, where 
    PNG
    media_image7.png
    43
    57
    media_image7.png
    Greyscale
denotes relative value of user delay during a current queuing system state. (Cassandras Par. 36-“ The model assumes that every user 20 arrives, i.e., enters the system, randomly and independently before joining an infinite-capacity queue 41 (labeled "WAIT"), where the user 20 waits for a resource 13 allocation, if possible. At the kth decision point, the system 10 makes allocations for all users 20 in both a first, WAIT queue 41 and a second queue 43 (labeled "RESERVE") corresponding to users 20 who have already reserved a resource 13 from a prior decision point. If a user 20 in the WAIT queue 41 elects and is successfully assigned a resource 13, the user 20 joins the RESERVE queue 43, otherwise the user 20 remains in the WAIT queue 41. A user 20 leaves the system 10 after occupying a resource 13 for some amount of time, at which point the resource 13 becomes free, vacant or available again. ")
Regarding Claim 13, Cassandra in view of Boucherie teach 
The apparatus of claim 10 wherein the one or more game model parameters further comprise a number of parking requests 
    PNG
    media_image8.png
    41
    39
    media_image8.png
    Greyscale
, for parking facility m that are received during a time interval 
    PNG
    media_image9.png
    28
    31
    media_image9.png
    Greyscale
. (Cassandras Par. 11-“ Therefore, it would be desirable to provide a system and method for "smart parking" by which drivers who are looking for parking spots transmit a request to a processing device at an allocation center that is structured and arranged to determine an optimal parking spot for each requesting driver during a predetermined allocation ( time) period. "; Par. 14" The system and method include an allocation center that is structured and arranged to collect user requests over a pre-determined period of time and to make therefrom an allocation of the available parking resources at decision points in time, seeking to optimize a combination of driver-specific and system-wide objectives. The allocation center is further adapted to assign and to transmit an assigned parking space to each discrete user in real time.  ")
Regarding Claim 15, Cassandras in view of Boucherie teach The apparatus of claim 2…
Cassandras fails to teach the following feature taught by Boucherie:
wherein the demand function is determined based at least in part on an aggregate arrival rate for the system comprising the resources and a probability that a user will join the group of users and eventually receive the designated reward. (Boucherie Section 15.4.4-“ In Sect. 15.4.4 we discuss a suitable method to aggregate problem instances for which job size, arrival rate and reward are identical for all families as this allows us to extend the system sizes considerably… In the case the families are symmetric, i.e., the arrival rates, job sizes and rewards are equal for all families, it turns out that it is not necessary to store information concerning the family of a run in the schedule. Because of the symmetry in arrival rate, an arriving order is of family f with probability 1/N. Recall that a new run can only be spawned if it is not possible to combine the arriving order with a run of the same family in the schedule. Since we keep only track of runs in the schedule to which new orders can be combined (i.e. runs preceding a tight run are aggregated, see Sect. 15.4.1) it follows that the number of runs in the schedule cannot exceed the number of families and that each family has at most one run in the schedule. Therefore, the probability that an arriving order sees upon arrival a run in the schedule to which it can be combined is n/N, where n denotes the number of runs in the schedule."; "The intuition behind this heuristic is as follows. Any time spent on setups does not increase the reward function as defined in (15.2), and potentially decreases it as setup time cannot be used to process orders. Hence, policies that encourages the formation of long runs, without violating the due-date constraints, appear the most interesting.")
Cassandras and Boucherie are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras to improve upon the modeling solutions, as taught by Boucherie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras with the motivation of find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost (Boucherie Section 1.5).
Regarding Claim 16, Cassandras in view of Boucherie teach The apparatus of claim 15…
Cassandras fails to teach the following feature taught by Boucherie:
wherein the demand function is given by 
    PNG
    media_image10.png
    153
    309
    media_image10.png
    Greyscale
 where A denotes the aggregate arrival rate, 
    PNG
    media_image11.png
    53
    54
    media_image11.png
    Greyscale
is a queue-joining threshold that maximizes an expected revenue function, and 
    PNG
    media_image12.png
    34
    32
    media_image12.png
    Greyscale
, is determined based at least in part on one of the game model parameters.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17, Cassandras in view of Boucherie teach The apparatus of claim 2…
Cassandras fails to teach the following feature taught by Boucherie:
wherein the dynamic pricing of the resources is determined for a user n and a parking facility m by calculating a queue-joining threshold for parking facility m that maximizes a difference between (i) the reward function as a function of resource price and (ii) a rate at which delay is incurred for user n as a function of resource price. (Boucherie Section 4.1-“ Markov Decision Processes (MDPs) are prevalent for analyzing decision problems in queueing systems. The MDP methodology can be used to find the exact optimum in many cases, however, with increasing the size of the examined system its computation time may become prohibitively large. Furthermore, if the system contains an infinite buffer, the standard MDP solution algorithms are not applicable anymore. However, there are cases when these systems can still be analyzed using the tools developed for finite MDPs. There are some general properties that often hold for MDP solutions. Perhaps the most fundamental of them is the threshold form of the optimal policy. A policy is of threshold form, if the optimal decision on a state can be determined by comparing a certain parameter of the state to a fixed value (called threshold). For instance accepting requests to a queue may be optimal until the queue length reaches a certain value")
Cassandras and Boucherie are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras to improve upon the modeling solutions, as taught by Boucherie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras with the motivation of find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost (Boucherie Section 1.5).
Regarding Claim 18, Cassandras in view of Boucherie teach 
The apparatus of claim 2 wherein the performance measure for the system comprises a system cost determined as a function of occupancies of respective ones of a plurality of parking facilities. (Cassandras Par. 42“ Assuming that s.sub.ij(k)=.parallel.z.sub.i(k)-y.sub.j.parallel. represents this distance and t.sub.ij(k)=f(s.sub.ij(k),.omega.) represents the traveling time, in which .omega. denotes all random traffic conditions, we can use M.sub.ij(r.sub.i(k),t.sub.ij(k)) to denote the total expected cost for using resource j, evaluated at the kth decision time. One should note that M.sub.ij(r.sub.i(k),t.sub.ij(k)) is an expectation since the actual cost is a random variable that also depends on traffic conditions, which determine the time t.sub.ij(k), and on the resource occupancy time, e.g., the actual parking time, after the resource 13 is reached. "; Par. 47)
Regarding Claim 19, Cassandras in view of Boucherie teach 
The apparatus of claim 2 wherein the social welfare measure is based at least in part on cruising times for which respective ones of the users are driving respective vehicles in searching for an available parking space. (Cassandras Par. 4“It is estimated that, on a daily basis, 30% of the vehicles on the road in the downtown area of major cities are cruising in search of a parking spot, which takes an average of 7.8 minutes to locate. This situation is a major waste of time and fuel for the drivers who are looking for parking as well as for other drivers as a result of traffic congestion. For example, it has been reported that over one year in a small Los Angeles business district, cars cruising for parking created the equivalent of 38 trips around the world, burning 47,000 gallons of gasoline and producing 730 tons of carbon dioxide. "; Par. 41-"Advantageously, this approach does not depend on the specific pricing scheme used; however, it is assumed that each user cost is a monotonically non -decreasing function of the total reservation time r.sub.i(k), as well as a function of the traveling time from the user's geographic location at the kth decision time, z.sub.i(k) to a resource location y.sub.j. "; Par. 47)

Regarding Claim 20, 
Cassandras teaches
A method comprising: detecting arrival of at least a particular user in a group of a plurality of users competing for designated resources of a system; (Cassandras Par. 14-“The system and method include an allocation center that is structured and arranged to collect user requests over a pre -determined period of time and to make therefrom an allocation of the available parking resources at decision points in time, seeking to optimize a combination of driver-specific and system-wide objectives. The allocation center is further adapted to assign and to transmit an assigned parking space to each discrete user in real time.; Par. 27-“A “smart parking” system will be described referring to FIG. 1. The system 10 includes a Driver Request Processing Center (DRPC) 12, a Parking Resource Management Center (PRMC) 14, and a Smart Parking Allocation Center (SPAC) 16, which are electronically coupled via at least one network 30, e.g., the World Wide Web, the Internet, a wide area network (WAN), a local area network (LAN), and so forth. Preferably, each of the DRPC 12, PRMC 14, and SPAC 16 includes a processing device having a data storage capability, e.g., RAM and ROM, an input/output capability, and a communication capability.”; Par. 28-“The DRPC 12 is structured and arranged to collect and store parking driver requests and to track in real-time geographic positional data on each user. To that end, the DRPC includes a processing/communication device 21 for communicating with the users 20 and with the SPAC 16; data storage for storing geographic positional data 22; data storage for storing user specific data 23; and data storage for storing user requests/acceptances”)
responsive to the detected arrival, solving a resource allocation optimization problem that considers individualized characteristics of user resource allocation requests of respective ones of the users to obtain potential assignments of respective ones of the users to respective ones of the resources; (Cassandras Abstract-“ The system assigns and reserves an optimal resource (parking space) for a discrete user based on the user's objective function that combines proximity to destination with parking cost, while also ensuring that the overall parking capacity is efficiently utilized. The solution of each Mixed Integer Linear Program (MILP) is an optimal allocation based on current state information and subject to random events such as new user requests or parking spaces becoming available.”; Par. 13-“ A system and a method for allocating available parking resources to a multiplicity of users, i.e., drivers, are disclosed. The system and method begin with a user request that is accompanied by at least two user-specified requirements: a constraint (upper bound) on acceptable parking cost and a constraint (upper bound) on a desired walking distance between the parking spot and the user's actual destination.”)
updating one or more … model parameters based at least in part on the solution to the resource allocation optimization problem; (Cassandras Par. 14-“ The system and method include an allocation center that is structured and arranged to collect user requests over a pre-determined period of time and to make therefrom an allocation of the available parking resources at decision points in time, seeking to optimize a combination of driver-specific and system-wide objectives. The allocation center is further adapted to assign and to transmit an assigned parking space to each discrete user in real time. "; Par. 12-"It would also be desirable that the allocation center evaluates options and determines the optimal parking spot that satisfies both cost and walking distance constraints. Preferably, this is done dynamically and in real-time so that during subsequent allocation periods, a better parking spot can be identified if it comes available.”)
and assigning the particular user to a particular one of the resources... (Cassandras Par. 44-“ In order to fully specify Ωi(k), we further define
Γ(k)={j:p j(k)≠−1,j=1, . . . ,N}  EQN. (7)
to be the set of free and reserved resources at the kth decision time and set
Ωi(k)={j:M ij(k)≦M i ,D i ,j∈Γ(k)}  EQN. (8)
in which, for simplicity, Mij(k) is used instead of Mij(ri(k),tij(k)). It should be noted that this set allows the system 10 to allocate to user i any resource j∈Ωi(k) that satisfies the user's requirements even if the resource j is currently reserved by another user 20, which is to say that pj(k)=m≠i. Consequently, resource j can be dynamically re-allocated to a different user 20 at each decision point until pj(k)=−1, which connotes that the resource 13 has become physically occupied by a discrete user 20 and is no longer vacant or empty.”)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory(Cassandras Par. 27-“A “smart parking” system will be described referring to FIG. 1. The system 10 includes a Driver Request Processing Center (DRPC) 12, a Parking Resource Management Center (PRMC) 14, and a Smart Parking Allocation Center (SPAC) 16, which are electronically coupled via at least one network 30, e.g., the World Wide Web, the Internet, a wide area network (WAN), a local area network (LAN), and so forth. Preferably, each of the DRPC 12, PRMC 14, and SPAC 16 includes a processing device having a data storage capability, e.g., RAM and ROM, an input/output capability, and a communication capability.”; Par. 28-“The DRPC 12 is structured and arranged to collect and store parking driver requests and to track in real-time geographic positional data on each user. To that end, the DRPC includes a processing/communication device 21 for communicating with the users 20 and with the SPAC 16; data storage for storing geographic positional data 22; data storage for storing user specific data 23; and data storage for storing user requests/acceptances”)
Cassandra discloses allocation modeling and the feature is expounded upon by teachings in Boucherie:
updating one or more “game model” parameters; (Boucherie Section 1.5.1-“ Someone puts n+1 closed boxes in random order in front of you. One of these boxes contains a devil’s penny and the other n boxes contain given dollar amounts a1, . . . ,an. You may open as many boxes as you wish, but they must be opened one by one. You can keep the money from the boxes you have opened as long as you have not opened the box with the devil’s penny. Once you open this box, the game is over and you lose all the money gathered so far. What is an optimal stopping rule when you want to maximize the expected value of your gain?”; Also Sections 1.5.2 ; 1.53)
updating a specified look-ahead function based at least in part on the one or more updated game model parameters; (Boucherie Section 1.5.1-“ To analyze the one-stage-look-ahead rule, let for any state s = (k,b1, . . . ,bk) the random variable D(s) denote the amount by which your current gain G = A−Σkj=1 bj would change when you would decide to open one other box when you are in state s.”; Also Sections 1.5.2 ; 1.53)
and assigning the particular user to a particular one of the resources “based at least in part on a difference between an updated value of the look-ahead function and a previous value of the look-ahead function” (Boucherie Section 1.5-“The goal is to find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost. This stopping model can be transformed into an equivalent model with nonnegative costs, see Ross [16]. To do so, let R = supi∈I R(i) and consider the equivalent process in which we pay R at the start, incur a nonnegative cost c(i) when choosing action a = 0 in state i and incur the nonnegative terminal cost of R−R(i) when stopping in state i, where the process moves on to state j with probability pi j when action a = 1 is chosen in state i. In the equivalent model all costs are nonnegative so that results from the theory of negative dynamic programming apply. For the transformed process, let V (i) be the minimum expected total cost over an unbounded planning horizon when the process starts in state i and all conceivable policies are considered.; In Table 1.2 we give for several values of b the expected net gain under the onestage- look-ahead rule (OSLA) and the maximum expected net gain under the optimal rule. Also, we give the expected gain under the one-stage-look-ahead rule that prescribes stopping in the states (i0, i1) with i0 < 1.5i1 rather than i0 ≤ 1.5i1. It is remarkable how good the one-stage-look-ahead-rules perform, where OSLA< is slightly better than OSLA.; Sec. 1.5.1-“ To analyze the one-stage-look-ahead rule, let for any state s = (k,b1, . . . ,bk) the random variable D(s) denote the amount by which your current gain G = A−Σkj=1 bj would change when you would decide to open one other box when you are in state s.”; Also See Sections 1.5.2 ; 1.5.3)
Cassandras and Boucherie are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras to improve upon the modeling solutions, as taught by Boucherie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras with the motivation of find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost (Boucherie Section 1.5).

Regarding Claim 23, 
Cassandras teaches
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device: to detect arrival of at least a particular user in a group of a plurality of users competing for designated resources of a system; (Cassandras Par. 14-“The system and method include an allocation center that is structured and arranged to collect user requests over a pre -determined period of time and to make therefrom an allocation of the available parking resources at decision points in time, seeking to optimize a combination of driver-specific and system-wide objectives. The allocation center is further adapted to assign and to transmit an assigned parking space to each discrete user in real time.; Par. 27-“A “smart parking” system will be described referring to FIG. 1. The system 10 includes a Driver Request Processing Center (DRPC) 12, a Parking Resource Management Center (PRMC) 14, and a Smart Parking Allocation Center (SPAC) 16, which are electronically coupled via at least one network 30, e.g., the World Wide Web, the Internet, a wide area network (WAN), a local area network (LAN), and so forth. Preferably, each of the DRPC 12, PRMC 14, and SPAC 16 includes a processing device having a data storage capability, e.g., RAM and ROM, an input/output capability, and a communication capability.”; Par. 28-“The DRPC 12 is structured and arranged to collect and store parking driver requests and to track in real-time geographic positional data on each user. To that end, the DRPC includes a processing/communication device 21 for communicating with the users 20 and with the SPAC 16; data storage for storing geographic positional data 22; data storage for storing user specific data 23; and data storage for storing user requests/acceptances”)
responsive to the detected arrival, to solve a resource allocation optimization problem that considers individualized characteristics of user resource allocation requests of respective ones of the users to obtain potential assignments of respective ones of the users to respective ones of the resources; (Cassandras Abstract-“ The system assigns and reserves an optimal resource (parking space) for a discrete user based on the user's objective function that combines proximity to destination with parking cost, while also ensuring that the overall parking capacity is efficiently utilized. The solution of each Mixed Integer Linear Program (MILP) is an optimal allocation based on current state information and subject to random events such as new user requests or parking spaces becoming available.”; Par. 13-“ A system and a method for allocating available parking resources to a multiplicity of users, i.e., drivers, are disclosed. The system and method begin with a user request that is accompanied by at least two user-specified requirements: a constraint (upper bound) on acceptable parking cost and a constraint (upper bound) on a desired walking distance between the parking spot and the user's actual destination.”)
to update one or more … model parameters based at least in part on the solution to the resource allocation optimization problem; (Cassandras Par. 14-“ The system and method include an allocation center that is structured and arranged to collect user requests over a pre-determined period of time and to make therefrom an allocation of the available parking resources at decision points in time, seeking to optimize a combination of driver-specific and system-wide objectives. The allocation center is further adapted to assign and to transmit an assigned parking space to each discrete user in real time. "; Par. 12-"It would also be desirable that the allocation center evaluates options and determines the optimal parking spot that satisfies both cost and walking distance constraints. Preferably, this is done dynamically and in real-time so that during subsequent allocation periods, a better parking spot can be identified if it comes available.”)
and to assign the particular user to a particular one of the resources... (Cassandras Par. 44-“ In order to fully specify Ωi(k), we further define
Γ(k)={j:p j(k)≠−1,j=1, . . . ,N}  EQN. (7)
to be the set of free and reserved resources at the kth decision time and set
Ωi(k)={j:M ij(k)≦M i ,D i ,j∈Γ(k)}  EQN. (8)
in which, for simplicity, Mij(k) is used instead of Mij(ri(k),tij(k)). It should be noted that this set allows the system 10 to allocate to user i any resource j∈Ωi(k) that satisfies the user's requirements even if the resource j is currently reserved by another user 20, which is to say that pj(k)=m≠i. Consequently, resource j can be dynamically re-allocated to a different user 20 at each decision point until pj(k)=−1, which connotes that the resource 13 has become physically occupied by a discrete user 20 and is no longer vacant or empty.”)
Cassandra discloses allocation modeling and the feature is expounded upon by teachings in Boucherie:
to update one or more “game model” parameters; (Boucherie Section 1.5.1-“ Someone puts n+1 closed boxes in random order in front of you. One of these boxes contains a devil’s penny and the other n boxes contain given dollar amounts a1, . . . ,an. You may open as many boxes as you wish, but they must be opened one by one. You can keep the money from the boxes you have opened as long as you have not opened the box with the devil’s penny. Once you open this box, the game is over and you lose all the money gathered so far. What is an optimal stopping rule when you want to maximize the expected value of your gain?”; Also Sections 1.5.2 ; 1.53)
to update a specified look-ahead function based at least in part on the one or more updated game model parameters; (Boucherie Section 1.5.1-“ To analyze the one-stage-look-ahead rule, let for any state s = (k,b1, . . . ,bk) the random variable D(s) denote the amount by which your current gain G = A−Σkj=1 bj would change when you would decide to open one other box when you are in state s.”; Also Sections 1.5.2 ; 1.53)
and to assign the particular user to a particular one of the resources “based at least in part on a difference between an updated value of the look-ahead function and a previous value of the look-ahead function” (Boucherie Section 1.5-“The goal is to find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost. This stopping model can be transformed into an equivalent model with nonnegative costs, see Ross [16]. To do so, let R = supi∈I R(i) and consider the equivalent process in which we pay R at the start, incur a nonnegative cost c(i) when choosing action a = 0 in state i and incur the nonnegative terminal cost of R−R(i) when stopping in state i, where the process moves on to state j with probability pi j when action a = 1 is chosen in state i. In the equivalent model all costs are nonnegative so that results from the theory of negative dynamic programming apply. For the transformed process, let V (i) be the minimum expected total cost over an unbounded planning horizon when the process starts in state i and all conceivable policies are considered.; In Table 1.2 we give for several values of b the expected net gain under the onestage- look-ahead rule (OSLA) and the maximum expected net gain under the optimal rule. Also, we give the expected gain under the one-stage-look-ahead rule that prescribes stopping in the states (i0, i1) with i0 < 1.5i1 rather than i0 ≤ 1.5i1. It is remarkable how good the one-stage-look-ahead-rules perform, where OSLA< is slightly better than OSLA.; Sec. 1.5.1-“ To analyze the one-stage-look-ahead rule, let for any state s = (k,b1, . . . ,bk) the random variable D(s) denote the amount by which your current gain G = A−Σkj=1 bj would change when you would decide to open one other box when you are in state s.”; Also See Sections 1.5.2 ; 1.5.3)


Cassandras and Boucherie are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras to improve upon the modeling solutions, as taught by Boucherie, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras with the motivation of find a stopping rule that minimizes the expected total costs over an unbounded planning horizon, interpreting the terminal reward R(i) as a negative cost (Boucherie Section 1.5).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cassandras et al., US Publication No. 20140149153 A1 [hereinafter Cassandras], in view of  Boucherie et al., Boucherie et al., Markov Decision Processes in Practice, International Series in Operations Research and Management Science, Springer, Volume 248, 2017 [hereinafter Boucherie], in further view of Du et al., Stochastic Poisson Game for an Online Decentralized and Coordinated Parking Mechanism, Transportation Research Part B Methodological, May 2016 [hereinafter Du]. 
Regarding Claim 12, Cassandra in view of Boucherie fail to teach the following feature taught by Du:
The apparatus of claim 10 wherein the probability pn, is determined in accordance with a multinomial logit model given by: 
    PNG
    media_image13.png
    135
    433
    media_image13.png
    Greyscale
 where 
    PNG
    media_image14.png
    56
    46
    media_image14.png
    Greyscale
 denotes a solution to the resource allocation optimization problem that assigns user n to parking facility m. (Du Abstract-“This paper proposes a decentralized and coordinated online parking mechanism (DCPM), which seeks to reduce parking congestion at multiple parking facilities in a central business district (CBD) through guiding the parking decisions of a parking coordination group. To establish this DCPM, this study develops a stochastic Poisson game to model the competitions among parking vehicles en route at multiple parking facilities. The equilibrium condition for the proposed stochastic Poisson game is formulated through involving travelers’ parking choice behavior described by multinomial logit model. Furthermore, we prove that the stochastic Poisson game is a potential game with a unique equilibrium. A simultaneously updating distributed algorithm is developed to search the equilibrium solution of the DCPM. Its convergence is proved by both mathematical analysis and numerical experiments. The numerical experiments are conducted to test the efficiency of the DCPM, based on a real-world CBD covering Guicheng Community, Nanhai District at Foshan in China. The performance of the DCPM is compared to three greedy strategies following the nearest first, cheapest first, and least cruise first policies, respectively. The experimental results demonstrate that the DCPM significantly reduces cruise vehicles and average cruise distance per vehicle from all other three greedy strategies; the least cruise first strategy, which takes advantage of the real-time open spots information at parking facilities, performs better than the nearest first and the cheapest first strategies without the access to real-time information. The DCPM can further improve the benefit of the real-time information. Additionally, in terms of walking distance and parking cost, the DCPM provide a trade-off solution between the nearest first and the cheapest first strategies.")
Cassandras, Boucherie and Du are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras in view of Boucherie to improve upon the modeling solutions, as taught by Du, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras in further view of Boucherie with the motivation of reduction parking congestion (increasing satisfaction) (Du Abstract).
Regarding Claim 14, Cassandra in view of Boucherie in further view of Du teach The apparatus of claim 12 … 
Cassandras in view of Boucherie fail to teach the following feature taught by Du:
wherein the number of parking requests 
    PNG
    media_image15.png
    34
    42
    media_image15.png
    Greyscale
, for parking facility m that are received during the time interval 
    PNG
    media_image16.png
    36
    34
    media_image16.png
    Greyscale
 follows a Poisson distribution with mean 
    PNG
    media_image17.png
    52
    71
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    155
    238
    media_image18.png
    Greyscale
under an assumption of an exponentially distributed service time. (Du Pg. 3-“ Mathematically, this study models the proposed DCPM as a Poisson game integrating stochastic user behavior (shortened as stochastic Poisson game hereafter) based upon the Poisson Game proposed in
(Myerson, 1998). More exactly, this study considers that the vehicles searching for parking spaces in a CBD during a time interval form one PCG. The vehicles in this PCG are grouped into different types in the game according to their destinations; all the vehicles in each type have the same parking priority to all the candidate parking facilities since their destinations are close. The number of vehicles joining each type (heading to a set of close destinations) in a time interval follows a Poisson distribution. The expected utility function, mainly factoring the probability that an arriving traveler has to perform cruise, is formulated using queueing theory, given the parking time obeys exponential distribution and the number of travelers arriving to a parking facility follows Poisson distribution too. Given that travelers’ parking choice behavior is modeled by Multinomial Logit discrete choice model (Sheffi, 1985), this study formulates the equilibrium condition for the proposed game. Rigorous mathematical analysis proves the following critical characteristics of the stochastic Poisson game. First, the proposed stochastic model is a potential game, i.e., the equilibrium of the game is equivalent to the optimal solution of an optimization problem3 (Monderer and Shapley, 1996.). Second, the proposed stochastic model has a unique equilibrium parking decisions since the potential optimization has a unique optimization solution. Last, this study develops a simultaneously update distributed algorithms (SDA) to search the equilibrium parking decisions of the DCPM. We provide mathematical analysis to prove the convergence of the SDA to the equilibrium parking decision")
Cassandras, Boucherie and Du are directed to allocation modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cassandras in view of Boucherie to improve upon the modeling solutions, as taught by Du, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cassandras in further view of Boucherie with the motivation of reduction parking congestion (increasing satisfaction) (Du Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20180268617 A1 to Bruce and US 20190026796 A1 to Dinis da Silva de Carvalho. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Patent Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624